UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER: 333-134568 PEGASI ENERGY RESOURCES CORPORATION (Exact name of registrant as specified in its charter) Nevada 20-4711443 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 218 N. Broadway, Suite 204 Tyler, Texas 75702 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 903- 595-4139 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2) of the Act. Yes ¨ No x . There were 33,610,801 shares of the registrant's common stock outstanding as of November 8, 2010. 1 PEGASI ENERGY RESOURCES CORPORATION CONSOLIDATED FINANCIAL STATEMENTS FOR THE QUARTER ENDED SEPTEMBER 30, 2010 TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4. Controls and Procedures 19 PART II - OTHER INFORMATION Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 20 Item 4. (Removed and Reserved) 20 Item 5. Other Information 20 Item 6. Exhibits 20 SIGNATURES 21 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements. PEGASI ENERGY RESOURCES CORPORATION CONSOLIDATED BALANCE SHEETS September 30, December 31, (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, trade Accounts receivable, related parties Joint-interest billings receivable, related parties, net Joint-interest billings receivable, net - Restricted cash – leasing program - Other current assets Total current assets Property and equipment: Equipment Pipelines Buildings Leasehold improvements Vehicles Office furniture Website Total property and equipment Less accumulated depreciation ) ) Property and equipment, net Oil and gas properties: Oil and gas properties, proved Oil and gas properties, unproved Capitalized asset retirement obligations Total oil and gas properties Less accumulated depletion ) ) Oil and gas properties, net Other assets: Certificates of deposit Total other assets Total assets $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 PEGASI ENERGY RESOURCES CORPORATION CONSOLIDATED BALANCE SHEETS (CONTINUED) September 30, December 31, (Unaudited) Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ Accounts payable, related parties Revenues payable Interest payable, related party Liquidated damages payable Other payables Lease program deposits - Drilling prepayments - Drilling prepayments, related parties - Current portion of notes payable Current portion of notes payable, related party Total current liabilities Notes payable Asset retirement obligations Total liabilities Commitments and contingencies (Note 5) Stockholders' equity: Common stock; $0.001 par value; 75,000,000 shares authorized; 33,610,801 shares issued and outstanding at September 30, 2010 and December 31, 2009 Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 PEGASI ENERGY RESOURCES CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Nine Months Ended September 30, Ended September 30, Revenues: Oil and gas $ Condensate and skim oil Transportation and gathering Saltwater disposal income Totalrevenues Operating expenses: Lease operating expenses Saltwater disposal expenses Pipeline operating expenses Cost of gas purchased for resale Depletion and depreciation General and administrative Total operating expenses Loss from operations ) Other income (expenses): Interest income Interest expense ) Liquidated damages ) Other income (expense) - 43 ) Total other expenses ) Loss before income tax expense ) Income tax expense - - - ) Net loss $ ) $ ) $ ) $ ) Basis and diluted loss per share $ ) $ ) $ ) $ ) Weighted average shares outstanding The accompanying notes are an integral part of these consolidated financial statements. 5 PEGASI ENERGY RESOURCES CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine Months Ended September 30, Operating Activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depletion and depreciation Accretion of discount on asset retirement obligations Loss on abandonment of equipment - Changes in operating assets and liabilities: Accounts receivable, trade Accounts receivable, related parties Joint-interest billing receivable, net ) - Joint-interest billings receivable, related parties, net ) Other current assets ) Accounts payable ) Accounts payable, related parties Revenues payable ) ) Interest payable, related party Liquidated damages payable Other payables ) ) Drilling prepayments - Drilling prepayments, related parties - Net cash used in operating activities ) ) Investing Activities Additions to certificate of deposit ) - Proceeds from sale of working interest - Purchases of property and equipment ) ) Purchases of oil and gas properties ) ) Net cash provided by (used in) investing activities ) Financing Activities Payments on notes payable ) ) Proceeds from borrowing on notes payable, related party Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental Disclosure of Cash Flow Information Cash paid during the period for interest $ $ Non-cash financing activity relating to addition of accrued and unpaid interest into notes payable, related party $ $ - The accompanying notes are an integral part of these consolidated financial statements. 6 PEGASI ENERGY RESOURCES CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2 1.NATURE OF OPERATIONS Pegasi Energy Resources Corporation (“PERC”or the “Company”) is engaged in the exploration and production of natural gas and oil through the development of a repeatable, low-geological risk, high-potential project in the active East Texas oil and gas region.The Company's business strategy, which it designated as the “Cornerstone Project”, is to identify and exploit resources in and adjacent to existing or indicated producing areas within the Rodessa field area.PERC’s principals spent over three years and invested over $3.5 million in equity for data harvesting, prospect evaluation and acreage acquisitions for the Cornerstone Project. 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES a)Basis of Presentation The accompanying unaudited interim consolidated financial statements of PERC have been prepared in accordance with accounting principles generally accepted (“GAAP”) in the United States of America and the rules of the Securities and Exchange Commission (the “SEC”), and should be read in conjunction with PERC’s audited consolidated financial statements for the year ended December31, 2009, and notes thereto, which are included in the Company’s annual report on Form 10-K filed with the SEC on March 29, 2010.In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of the Company’s consolidated financial position and the consolidated results of operations for the interim periods presented have been reflected herein.The consolidated results of operations for interim periods are not necessarily indicative of the results to be expected for the full year.The notes to consolidated financial statements, which would substantially duplicate the disclosures required in the Company’s 2009 annual consolidated financial statements, have been omitted. b)New Accounting Pronouncements In January 2010, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) No. 2010-06, Fair Value Measurements and Disclosures (Topic 820): Improving Disclosures about Fair Value Measurements.This standard requires reporting entities to provide information about movements of assets among Levels 1 and 2 of the three-tier fair value hierarchy established by Statement of Financial Accounting Standards (“SFAS”) No. 157 (FASB ASC 820).The guidance is effective for any interim and annual reporting periods that begin after December 15, 2009.The Company adopted ASU No. 2010-06 in the first quarter of 2010 and the adoption did not have a material impact on the Company’s disclosures.The standard also requires entities to provide a reconciliation of purchases, sales, issuance, and settlements of anything valued with a Level 3 method.This guidance is effective for fiscal years beginning after December 15, 2010, and for interim and periods within those fiscal years. The Company is currently assessing the impact that the adoption will have on its disclosures. c)Reclassifications Certain reclassifications have been made to the comparative consolidated financial statements to conform to the current period’s presentation. 3.NOTES PAYABLE, RELATED PARTY Notes payable, related party consisted of the following at: September30, December 31, Original note payable dated May 21, 2007 to Teton (the “Teton Note”).Additional funds added by amendments three, four, five to the note result in an outstanding balance of $5,952,303, including interest at 8%, with all interest and principal due on the maturity date of May 21, 2010.Substantially all of the Company’s assets are pledged as collateral on the note. Upon maturity this note was replaced with the “Teton Renewal Note” below. $
